Title: To James Madison from John Gavino, 27 February 1809
From: Gavino, John
To: Madison, James



No. 69
Sir,
Gibraltar 27th. Feby. 1809

Without the honour of any of your favour sine my last adresses to you No: 68 under date 19t. Ultimo to which please be referrd:
On the 19: Ulto: arrived in this Bay from Cadiz under American Collours the Ship Sidney, Samuel Thompson Master, & Daniel Tilton of Philada: Super Cargo, loaded with About 240 Hogsheads Tobacco, & reported from Norfolk in Virginia, stating that she was blown off the Coast; after admitted to Pratick, I wrote the Master an official letter Demanding a Sight of his Papers agreeable to the Laws of the U. S: but never got an Answer from him.  Since then they have reshipd part of the Cargo for Cadiz, & the rimainder they have still on board.
On the 30: Ulto: arrived the Schooner Vigilent, James Leggett Master & owner, of New York, in Ballast from said Port cleard for Willmington N. C. & Mr. Richard Bailey of New York passenger.  The Master pretends also to have been Blown off the Coast, but I have reason to believe he had been at some off Island.  The Vessel they have sold, but the Master Deliverd me the Register half of which I now inclose you also the Chronicles, with the return of Arrivals at this Port for the last Six Months of 1808.
I am just informed that the Ship Sidney is sold.  I hope, the Bonds will be inforced against these Vessels to prevent others doing the same.
I gave Capn: Legget a Reicipt for the Register of the Shooner Vigilent, for without it he would not give it up.  I have the honour to be with due respect, Sir Your most Obed. & most huml: Servt.

John Gavino


The ship Franklin Jas. Forsyth Master from Martinica Martinique with Sugar for New London, was Detaind by the British ships of Warr Ferret, Diamond & Malpomain, & is now here under adjudication  The Tryal will come on the 8. of next Month

